ACCEPTED
                                                                                   03-14-00694-CV
                                                                                           5182898
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                               5/6/2015 4:55:21 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                               NO. 03-14-00694-CV

                                                                   FILED IN
                            In the Third Court of Appeals   3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
                                                            5/6/2015 4:55:21 PM
                                   Austin, Texas
                                                              JEFFREY D. KYLE
                                                                    Clerk



                           ANTHONY PASSEUR, APPELLANT

                                         v.
          FEDERAL HOME LOAN MORTGAGE CORPORATION, APPELLEE


                        APPEAL FROM CAUSE NO. 14-0981-CC4
                        COUNTY COURT AT LAW NUMBER FOUR
                            WILLIAMSON COUNTY, TEXAS
                          HON. JOHN MCMASTER PRESIDING


APPELLANT’S OPPOSED MOTION FOR EXTENSION OF TIME TO
                     FILE BRIEF


Stephen Casey
Texas Bar No. 24065015
                                                         ORAL
CASEY LAW OFFICE, P.C.                                 ARGUMENT
595 Round Rock West Drive                              REQUESTED
Suite 102
Round Rock, Texas 78681
Telephone: 512-257-1324
Fax: 512-853-4098
stephen@caseylawoffice.us

Counsel for Appellant
Anthony Passeur




                                          i
                           GROUNDS FOR MOTION

1. Appellant’s Brief is due to be filed in Court on May 6, 2015.

2. Due to a family illness, counsel’s appearance to deliver testimony before the
   legislature, the impending due date of a Cert Petition, and the due date of a 5th
   Circuit Brief, counsel is in need of more time to adequately draft and file
   Appellant’s Brief .

3. Appellant is asking for a 30-day extension.

4. This is Appellant’s first request for an extension.

                                      PRAYER

For the foregoing reasons, Appellant prays the Court will grant the motion.



                                        Respectfully submitted,


                                           /s/ Stephen Casey

                                        Stephen Casey
                                        Texas Bar No. 24065015

                                        595 Round Rock West Drive, Suite 102
                                        Round Rock, Texas 78681
                                        Telephone: 512-257-1324
                                        Fax: 512-853-4098
                                        stephen@caseylawoffice.us




                      CERTIFICATE OF CONFERENCE
      I hereby certify that I have conferenced with opposing counsel, Travis Gray,
via e-mail on May 6, 2015. Opposing counsel is opposed to the Motion for
Extension of Time to File Appellant’s Brief.

                                           1
                                    /s/Stephen Casey


                       CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing motion has
been served on Wednesday, May 6, 2015, on the following via facsimile
transmission:


      Travis Gray
      Jack O’Boyle and Associates
      travis@jackoboyle.com


                                    /s/ Stephen Casey




                                      2